Case 2:20-cv-00840-SPC-NPM Document 15 Filed 11/23/20 Page 1 of 4 PageID 262




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

LISA CONNER,

             Plaintiff,

v.                                               Case No.: 2:20-cv-840-FtM-38NPM

MARRIOTT HOTEL
SERVICES, INC. and PREMIER
AMUSEMENTS, INC.,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is Defendant Premier Amusements, Inc.’s Motion to

Dismiss (Doc. 6) and Plaintiff Lisa Conner’s response in opposition (Doc. 11).

       This is a negligence case. While at Defendant Marriot Hotel Services,

Inc.’s hotel, Conner played a virtual reality game. Premier maintained and

serviced the hotel’s gaming system. During play, Conner lost balance and fell.

She sued each Defendant for negligence. Now, Premier moves (in part) to

dismiss the complaint as a shotgun pleading.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00840-SPC-NPM Document 15 Filed 11/23/20 Page 2 of 4 PageID 263




        Together, Rules 8 and 10 lay out the minimum pleading requirements.

A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). And each “party

must state its claims or defenses in numbered paragraphs, each limited as far

as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). A

complaint is a shotgun pleading if it “commits the sin of not separating into a

different count each cause of action or claim for relief.” Weiland v. Palm Beach

Cnty. Sheriff's Office, 792 F.3d 1313, 1322-23, n.13 (11th Cir. 2015). “Courts

in the Eleventh Circuit have little tolerance for shotgun pleadings.” Vibe

Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). At bottom,

shotgun complaints don’t “give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests.” Weiland, 792

F.3d at 1323.

        Count 2 is a shotgun pleading. While simply titled “Negligence” against

Premier, it appears to assert several separate causes of action as one. For

instance, Count 2 possibly alleges simple negligence, premises liability, failure

to warn (which could support premises or products liability), failure to train,

and defective product. To be sure, these are all theories within the negligence

tent.    But they are independent claims with distinct elements requiring

different factual support. So Connor must plead them separately and clarify

the theories on which she relies, along with the facts underlying each claim.




                                       2
Case 2:20-cv-00840-SPC-NPM Document 15 Filed 11/23/20 Page 3 of 4 PageID 264




      Connor contends Count 2 is enough because it pleads the duties, facts,

and “various ways” by which Premier’s negligence caused her damages. (Doc.

11 at 6). That argument, however, misses the mark. Count 2 fails because it

alleges so many different claims in one count. What is more, the causes of

action raised in Count 2 are unclear. The recitation of claims above is merely

the Court and Premier taking our best guesses on the theories Connor pursues.

When several unclear causes of action are pled in one count—even for related

theories of negligence—the best course is to order repleader. Johnson v. Nocco,

No. 8:20-cv-1370-T-60JSS, 2020 WL 6701606, at *6 (M.D. Fla. Nov. 13, 2020);

Pinto v. Collier Cnty., No. 2:19-cv-551-FtM-60MRM, 2019 WL 5722172, at *2

(M.D. Fla. Nov. 5, 2019).2

      In short, Count 2 must be repled. When dismissing for shotgun pleading,

the Court must allow a chance to amend when (as here) plaintiff requests the

opportunity. Shabanets, 878 F.3d at 1295-96. So Connor must file an amended

complaint correcting the defects. As best the Court can tell, Count 1 simply

alleges premises liability against Marriott. It, therefore, does not appear to




2See also Johnson v. Carnival Corp., No. 19-cv-23167-BLOOM/Louis, 2020 WL 128179, at *3
(S.D. Fla. Jan 10, 2020); Barmapov-Segev v. City of Miami, No. 19-23742-Civ-Scola, 2019 WL
6170332, at *5 (S.D. Fla. Nov. 20, 2019); Thanas v. Royal Caribbean Cruises Ltd., No. 19-
21392-Civ-Scola, 2019 WL 1755510, at *1-2 (S.D. Fla. Apr. 19, 2019); Kercher v. Carnival
Corp., No. 19-21467-Civ-Scola, 2019 WL 1723565, at *1-2 (S.D. Fla. Apr. 18, 2019); Roberts
v. Victoria’s Secret Stores, LLC, No. 18-cv-61534-MORENO/SELTZER, 2018 WL 4828448, at
*3 (S.D. Fla. Sept. 7, 2018); O’Brien v. NCL (Bah.) Ltd., No. 16-23284-CIV-
LENARD/GOODMAN, 2016 WL 11504098, at *2-3 (S.D. Fla. Nov. 18, 2016).




                                            3
Case 2:20-cv-00840-SPC-NPM Document 15 Filed 11/23/20 Page 4 of 4 PageID 265




suffer from the same defects as Count 2. To the extent that Connor intended

to allege several negligence claims against Marriott in one count, she should

correct those issues too.       Given the shotgun pleading conclusion, it is

unnecessary to reach Premier’s argument on failing to state a duty.

      Accordingly, it is now

      ORDERED:

      (1) Defendant’s Motion to Dismiss (Doc. 6) is GRANTED in part.

      (2) Plaintiff’s Amended Complaint (Doc. 3) is DISMISSED without

         prejudice.

      (3) Plaintiff must FILE an amended complaint on or before

         December 7, 2020.          The failure to file a timely amended

         complaint will result in the closure of this case without

         further notice.

      DONE and ORDERED in Fort Myers, Florida on November 23, 2020.




Copies: All Parties of Record




                                        4
